Citation Nr: 1605715	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  09-07 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder prior to January 14, 2012.

2.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder from January 14, 2012.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to May 1969.  

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran testified at a Travel Board hearing before the undersigned in October 2011.  A transcript of the hearing is associated with the claims file. 

At the time of the prior decision it was noted that the issue of a total rating based on individual unemployability had been raised.  That issue was resolved in the Veteran's favor and is no longer before the Board.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.


FINDINGS OF FACT

1.  Prior to January 14, 2012, the Veteran's posttraumatic stress disorder was not manifested by occupational and social impairment with reduced reliability and productivity. 

2.  As of January 14, 2012, the Veteran's post traumatic stress disorder has not been manifested by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Prior to January 14, 2012, the criteria for an initial evaluation in excess of 30 percent for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).
2.  As of January 14, 2012, the criteria for an initial evaluation in excess of 70 percent for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

The Board remanded this case in September 2012 in order to obtain additional medical records and to secure a psychiatric examination.  VA fulfilled its duty to assist the Veteran in obtaining all identified and available evidence needed to substantiate a claim, and, following the September 2012 remand, psychiatric examinations were provided in October 2012 and May 2014.  The examinations include a review of the Veteran's pertinent medical history and they provide a discussion of symptomatology relevant to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's posttraumatic stress disorder has been evaluated at 30 percent disabling prior to January 14, 2012, and 70 percent disabling as of January 14, 2012, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  See March 2014 statement of the case; March 2014 rating decision.  The Veteran asserts that his disability is more severe than contemplated by the assigned evaluations of 30 percent and 70 percent during each respective period. 

Under the 9411 diagnostic code, a 30 percent evaluation is warranted for posttraumatic stress disorder where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name. 

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V). 38 C.F.R. § 4.130.  Earlier periods would be considered under DSM-IV.

The DSM-IV (which was in effect during most of the appeal period) contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the Global Assessment of Functioning (GAF) scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Ratings are assigned according to the manifestations of particular symptoms. However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V.

Prior to January 14, 2012

The record demonstrates, prior to January 14, 2012, the Veteran's post traumatic stress disorder was manifested by no more than occupational and social impairment, with symptoms such as depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  

During this period, the Veteran received private psychiatric treatment at Kaiser Permanente.  In May 2008, the Veteran complained he was easily startled by noises and very easily frustrated and angered.  He had trouble sleeping.  He was working as a Federal Officer for the Border Patrol and recently had become demoralized due to a coworker being arrested for smuggling of illegals.  The Veteran was alert and fully oriented.  His mood was anxious and depressed, and his overall impairment and severity of symptoms was moderate. 

In June 2008, he continued to complain of trouble sleeping and nightmares and being easily frustrated and angered.  He described decreased interests and pleasures, and reported feelings of worthlessness and decreased concentration.  

In July 2008, he reported ongoing symptoms, though he indicated he recently began exercising.  In September 2008, his mental health status was grossly normal except for mild depressed mood.  His psychiatrist indicated he had mild symptoms, or some difficulty in social occupational or school functioning.  He had some meaningful social relationships and was "generally functioning pretty well."  By December 2008, his mental health was grossly normal, and he had "no more than slight impairment in social occupational or school functioning."

In August 2009, he complained of difficulty sleeping.  His symptoms were reportedly mild, and he displayed "some difficulty" in social and occupational functioning.  His mental status was grossly normal except for mild anxiety and being tired.  In January 2010, the Veteran continued to have trouble sleeping and he complained of a depressed mood.  He had no more than slight impairment in social, occupation, or school functioning.

In August 2011, the Veteran was afraid of being followed, and he had difficulty sleeping.  His mental status was grossly normal other than a mild depressed mood.  He was generally functioning "pretty well" and he had some meaningful social relationships.  

In October 2011, he told his psychiatrist he had difficulty relating to others.  He was suspicious of those around him and his sleep continued to be disrupted.  His symptoms were moderate.  In November 2011, he had similar symptoms and his mental status was again grossly normal, though he was noted to be tense and tired.  His symptoms were "mild" and he was generally functioning "pretty well."  In December 2011, his sleep improved, though he continued to have decreased motivation and a depressed mood.  Once again he was reportedly "generally functioning pretty well."  

The treatment records from Kaiser prior to January 14, 2012 fail to demonstrate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; or impaired abstract thinking.  Rather, the Veteran suffered mostly from a depressed mood, difficulty trusting people, and problems sleeping.  Despite his symptoms, he was able to maintain social relationships and he generally functioned pretty well. 

The Veteran was provided two VA psychiatric examinations prior to January 14, 2012.  During a January 2009 VA examination, the Veteran complained of occasional nightmares, irritability, and temper management problems.  He was working full time and he denied losing any time from work in the last year due to psychiatric problems.  He tended to be isolative, though he enjoyed gardening and going on walks and biking.  He had no impairment of thought process, and he was fully oriented with no memory loss.  He was not especially depressed.  He had no impairment of impulse control, and other than difficulty sleeping and anxiety, the VA examiner found no symptoms.  The Veteran was found not to have impairments of activities of daily living such as driving a car, going to the grocery store, shopping, cooking or cleaning.  He was functional with his family, and he reportedly had some interpersonal relationships, though not much.  The examiner concluded the Veteran's symptoms were relatively transient and mild.  

The Veteran was also provided an earlier VA examination in April 2008, during which it was noted he was suffering from increased startle reaction, problems with temper, hypervigilance, irritability, anger, and avoidance symptoms.  The examiner stated the Veteran had almost total social isolation and withdrawal due to his posttraumatic stress disorder.

The Board finds the opinion of the January 2009 VA examiner (describing the Veteran's symptoms as mild) both credible and probative.  The opinion was based on an in-person examination as well as a review of the entire claims file, including all available treatment records.  As a result, the examination report provides an adequate basis for the diagnosis and opinion rendered.  See Barr v. Nicholson, 21 Vet. App. at 311 (2007).   

On the other hand, the Board places minimal weight on the April 2008 VA examination report describing symptoms of total social isolation.  According to the VA examiner, the Veteran's private treatment records from Kaiser were requested, but they were not available.  There is no indication the records were ever made available after the examination, and no addendum has been provided.  Thus, the April 2008 VA examiner's opinions appear to be based solely on the Veteran's subjective complaints and the history he provided.  The Board notes that while failure to review medical records is not alone a sufficient basis to exclude a medical opinion, an expert must be informed of sufficient facts upon which to base an opinion relevant to the problem at hand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the Veteran described to the April 2008 VA examiner feelings of severe isolation and withdrawal, the contemporaneous private medical records (as discussed above), demonstrate his symptoms were relatively mild and that he was able to maintain some interpersonal relationships.  Although his subjective complaints led the April 2008 VA examiner to conclude that his social isolation was total, this conclusion is not supported by the other competent evidence of record, and thus, the Board places little weight on the April 2008 VA examination results.

Prior to January 14, 2012, the Veteran was assigned fluctuating GAF scores ranging from 51 (see, e.g., June 2008 private treatment report) to 80 (see, e.g., January 2010 private treatment report).  GAF scores from 51 to 80 represent symptoms ranging from "moderate" to "slight."  See DSM-IV.  No medical professional assigns the Veteran a GAF score lower than 51 (which would reflect "serious" symptoms under DSM-IV).  As noted above, GAF scores are considered in conjunction with the entirety of the evidence of record, and may not be the sole basis for an increased evaluation.  

Although it fluctuated, the Veteran's GAF score remained above 60 throughout most of the period before January 14, 2012.  At worst, GAF scores above 60 represent "some" mild symptoms, or "some" difficulty in social, occupational, or school functioning.  In June 2008, when the Veteran's fluctuating GAF score was at its lowest ebb, (he was given a score between 51-60), he nonetheless was working full time, had coherent and logical thought process, normal sensory and cognitive function, and had unimpaired judgment and impulse.  The very next month, he was assigned a GAF score of 70 (representing transient symptoms with only slight impairment).  See July 2008 private treatment report.  

Thus, between February 27, 2008 and January 13, 2012, the medical evidence reveals the Veteran's post traumatic stress disorder was manifested by symptoms contemplated by a 30 percent evaluation under Diagnostic Code 9441, and no higher.  The Veteran had occupational and social impairment due to symptoms such as depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  He did not have reduced reliability and productivity due to such symptoms as panic attacks more than once a week, difficulty in understanding complex commands, impairment of memory, or impaired judgment.  While the Veteran's work and social relationships were negatively affected by his posttraumatic stress disorder, he generally functioned pretty well and he was able to maintain some meaningful interpersonal relationships.  

The Board has considered lay statements offered by both the Veteran and his spouse.  In an October 2008 written statement, the Veteran's spouse described his mood as irritable.  She states the Veteran had difficulty handling stress and maintaining personal hygiene.  She also indicates he had memory problems.  She described difficulty sleeping.  At his hearing, the Veteran and his spouse described his deteriorating symptoms, in particular difficulty sleeping.  The Veteran testified he isolates himself and he lacks motivation to attend to his own personal hygiene.  He testified that he quit work because he didn't want to hurt himself or somebody else.  See Transcript P. 11. 

In reviewing the lay statements of record, the Board notes that in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  The opinions and observations of the Veteran and his spouse alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2).  In this respect, the Board gives greater weight to the medical evidence, particularly in light of the multiple private treatment reports indicating the Veteran was able to function generally well and maintain some interpersonal relationships prior to January 14, 2012.  No medical evidence supports the Veteran and his spouse's contentions that he had any propensity towards hurting himself or others, as he repeatedly denied suicidal and homicidal ideations throughout this period.  See, e.g., January 2010, July 2008, December 2011 private treatment reports.

The Board does not doubt the Veteran suffered from occasional sleep impairment, anxiety, isolation, and depression.  To the extent that his subjective symptoms are supported by the medical evidence, the severity of the Veteran's post traumatic stress disorder did not warrant an evaluation higher than 30 percent prior to January 14, 2012.   

In reaching its decision, the Board has considered the benefit-of-the-doubt rule. However, the preponderance of the evidence is against the Veteran's claim for an increased evaluation, and the rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As of January 14, 2012

The Veteran received several VA psychiatric examinations during this period.  In January 2012, a VA psychiatrist noted the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and neglect of personal hygiene and appearance.  He opined the Veteran suffers from occupational and social impairment due to "mild or transient symptoms which decrease work efficiency," though it was not clear whether the Veteran's retirement in 2010 was due to post traumatic stress disorder symptoms.  (A total rating has been assigned as of January 2012.)

The Veteran was examined by VA again in October 2012 at which point he reportedly had occupational and social impairment with "reduced reliability and productivity" (as opposed to deficiencies in most areas, or total occupational and social impairment).  The VA psychiatrist noted a history of avoidance behavior, sleep disturbance, and isolation.  The Veteran's symptoms included anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, and difficult in establishing and maintaining effective work and social relationships.  

The Veteran was examined by VA again in May 2014, at which point he displayed worsening symptoms; he had occupational and social impairment with "deficiencies in most areas", such as work, school, family relations, judgment, thinking and/or mood.  The Veteran complained of feeling isolated from his family and that he had no friends, though he did occasionally attend church.  He had not worked in two years.  His symptoms included anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, problems with concentration, and difficulty in establishing and maintaining effective work and social relationships.  There is no indication the Veteran suffered from gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, or persistent danger of hurting himself or others.  The VA psychiatrist categorized his symptoms as moderately severe. 

Treatment records since January 14, 2012 are consistent with the VA examination results.  For example, in April 2012, San Diego VA treatment records indicate the Veteran had exaggerated startle response, difficulty sleeping and nightmares, and irritability.  He had a GAF score of 40.  In June 2012, the Veteran was not a danger to himself or others, and his mood was euthymic; he had no auditory or visual hallucinations, and no suicidal or homicidal ideations.  His insight and judgment was fair to good.  In September 2012, he had similar symptoms and was assigned a GAF score ranging from 35-40.  

In February 2013, the Veteran's insight and judgment was fair to good.  He was grossly oriented, calm, and cooperative.  His GAF score ranged from 35-40.  In August 2013, he had difficulty with sever isolation, and sleep and anger problems.  He had no suicidal or homicidal delusions, or hallucinations.  His GAF score ranged from 35-40.  Reports in September, October, and November 2013 reveal similar findings.  By March 2014, his insight and judgment was still fair to good, and he was calm and cooperative and grossly oriented, though his mood was a little down.  He had no suicidal or homicidal ideations, or hallucinations.  

Based on the medical evidence, the Veteran's symptoms due to posttraumatic stress disorder warrant no more than a 70 percent rating as of January 14, 2012, due to occupational and social impairment with deficiencies in most areas.  Throughout this period, he exhibited decreased mood, occasional panic attacks once a week or less, neglect of personal appearance and hygiene, and difficulty establishing and maintained effective relationships due to feelings of anger and isolation.  

On the other hand, there is no competent medical evidence of record demonstrating the Veteran suffers from total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name. 

As of January 14, 2012, the Veteran was assigned fluctuation GAF scores ranging from 35 to 40, representing major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  These symptoms are adequately contemplated by a 70 percent evaluation.  At no point was the Veteran assigned a GAF score of 30 or lower, representing behavior considerably influenced by delusions or hallucinations, or, serious impairment in communication or judgment, or, inability to function in almost all areas (symptoms which might otherwise warrant a 100 percent evaluation under Diagnostic Code 9441).  

The Board has carefully considered the lay statements of the Veteran and his spouse.  For example, the Veteran's spouse states he is paranoid, violent, and he often hibernates in his bedroom for days.  See January 2012 statement.  She indicates the Veteran has a temper, is antisocial, and is not able to maintain a job.  See August 2012 statement.  In a November 2013 statement, the Veteran states he is totally dependent on his wife and he cannot socialize anymore.  He says he gets agitated and suspicious of people, and that he quit work due to stress.  He says he cannot practice personal hygiene without his spouse. 

As noted above, in reviewing lay statements of record, the Board notes that in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  The opinions and observations of the Veteran and his spouse alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2).  In this respect, the Board gives greater weight to the medical evidence, which do not reveal the Veteran ever suffered from delusions or hallucinations.  His mental status was routinely regarded as grossly normal, and no medical professional has ever determined he is a danger to himself or others.  While he has exhibited neglect of personal hygiene on some occasions, the evidence does not demonstrate a complete inability to function in almost all areas.  For example, he is able to drive to the grocery store and also attend church.  See May 2014 VA examination.  

In sum, based on a review of the entire record, the Veteran's post traumatic stress disorder is manifested by symptoms contemplated by a 70 percent evaluation under Diagnostic Code 9441, and no higher as of January 14, 2012.  The Board recognizes the Veteran has occupational and social impairment with deficiencies in most areas.  He suffers from a depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  He is not able to establish and maintain effective relationships.  The evidence does not, however, demonstrate total occupational and social impairment, and an evaluation of 100 percent is not warranted.    

In reaching its decision, the Board considered the benefit-of-the-doubt rule. However, the preponderance of the evidence is against the Veteran's claim for an increased evaluation, and the rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As a final note, the record does not establish that the rating criteria are inadequate for rating the Veteran's posttraumatic stress disorder.  The Veteran's disability is manifested by impairment in social and occupational functioning and disturbances of motivation and mood.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder prior to January 14, 2012 is denied. 

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder as of January 14, 2012 is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


